Per Curiam,
The issue in the Common Pleas was on an appeal from the award of viewers to determine the damages sustained by the plaintiff by reason of the appropriation of a part of a city lot and of injury to the remainder. The *526only assignment of error that is based on an exception taken at the trial is to the refusal by the court of an application by the plaintiff for an inspection of the premises by the jury made while the trial was in progress and after it had been shown that the building on the lot had been torn down. This application was an appeal to the sound discretion of the court. Mintzer v. Greenough, 192 Pa. 137. There is nothing in the record that indicates that its discretion was not wisely exercised.
The judgment is affirmed.